UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4753


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAKIA HEATH KELLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:10-cr-00015-GEC-JGW-2)


Submitted:   May 15, 2013                       Decided:   May 30, 2013


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Gregory B. English, THE ENGLISH LAW FIRM, PLLC, Alexandria,
Virginia, for Appellant.   Jeb Thomas Terrien, Assistant United
States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nakia Heath Keller was sentenced to three life terms

plus 120 months’ imprisonment after pleading guilty, pursuant to

a   plea   agreement,        to   fourteen         counts:          conspiracy        to    commit

interstate domestic violence, in violation of 18 U.S.C. § 371

(2006), conspiracy to carry and use a firearm in relation to a

crime of violence, in violation of 18 U.S.C. § 924(o) (2006),

conspiracy       to     kill      witnesses,           in     violation        of     18    U.S.C.

§ 1512(k)     (2006),        conspiracy        to       tamper        with     witnesses,          in

violation of 18 U.S.C. § 1512(k) (2006), conspiracy to tamper

with   evidence,        in   violation       of        18    U.S.C.      §    1512(k)      (2006),

conspiracy to use fire to commit a felony, in violation of 18

U.S.C. § 844(m) (2006), interstate domestic violence resulting

in death, in violation of 18 U.S.C. §§ 2261, 2 (2006), use of a

firearm in relation to a crime of violence, in violation of 18

U.S.C. §§ 924(c), 924(j)(1), 2 (2006), murdering a witness, in

violation of 18 U.S.C. §§ 1512(a)(1)(C), 2 (2006), use of a

firearm in relation to a crime of violence, in violation of 18

U.S.C. §§ 924(c), (j)(1), 2 (2006), tampering with witnesses, in

violation of 18 U.S.C. §§ 1512(b)(3), 2 (2006), tampering with

evidence, in violation of 18 U.S.C. §§ 1512(c), 2 (2006), use of

fire   during     the    commission       of       a    felony,       in     violation      of     18

U.S.C.     §§ 844(h),        2    (2006),      and          felon   in       possession       of   a

firearm,    in    violation        of   18   U.S.C.           §   922(g)(1)         (2006).        On

                                               2
appeal, counsel filed a brief pursuant to Anders v. California,

386   U.S.    738   (1967),    stating    that   there   are   no    meritorious

issues for appeal but questioning whether Keller’s guilty plea

was invalid and whether his sentence was unreasonable.                    Keller

was given the opportunity to file a pro se supplemental brief

but has not done so.          The Government moved to dismiss Keller’s

appeal, asserting that he waived any and all right to appeal in

the plea agreement.           We affirm in part, dismiss in part, and

deny the Government’s motion to dismiss as moot.

                                         I.

              Federal Rule of Criminal Procedure 11 requires that

the district court, prior to accepting a guilty plea, conduct a

plea colloquy in which it informs the defendant of the charges

to which he is pleading and determines that he comprehends the

nature   of    those   charges,   any     mandatory   minimum       penalty,   the

maximum possible penalty, and the rights he is relinquishing by

pleading guilty.       Fed. R. Crim. P. 11(b)(1); United States v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).               The district court

must also ensure that the defendant’s plea is voluntary, and

that there is a factual basis for the plea.                Fed. R. Crim. P.

11(b)(2), (3).      In reviewing compliance with Rule 11, this court

accords deference to the district court’s decision as to how to

best conduct the mandated colloquy with the defendant.                  DeFusco,

949 F.2d at 116.

                                         3
            Because Keller did not move to withdraw his guilty

plea in the district court or raise any objections to the Rule

11 colloquy, we review the colloquy for plain error.                            United

States v. Martinez, 277 F.3d 517, 524-26 (4th Cir. 2002).                           To

demonstrate plain error, a defendant must show:                     (1) there was

error, (2) the error was plain, and (3) the error affected his

“substantial rights.”          United States v. Olano, 507 U.S. 725,

732-34 (1992).       To establish that a Rule 11 error has occurred,

the defendant “must show a reasonable probability that, but for

the    error,   he    would    not    have    entered    the    plea.”          United

States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

            Upon review of the transcript of the plea hearing, we

conclude    that     the    district    court    complied      with      Rule    11’s

requirements.        The court ensured that Keller’s guilty plea was

knowing and voluntary and supported by a factual basis, and that

Keller understood the rights he was relinquishing by pleading

guilty and the sentence he faced.              We therefore affirm Keller’s

conviction.

                                        II.

           When      the    parties    have    stipulated      to   a    particular

sentence under Rule 11(c)(1)(C) and the district court imposes

that   sentence,      the   defendant    may    appeal    only      if   the    court

imposed that sentence “in violation of the law” or “as a result

of an incorrect application of the sentencing guidelines.”                         18

                                         4
U.S.C.    §    3742(a)(1)-(2),   (c)(1)      (2006);   United     States    v.

Sanchez, 146 F.3d 796, 797 & n.1 (10th Cir. 1998) (concerning

Rule   11(c)(1)(C)’s    predecessor       provision,   Rule    11(e)(1)(C)).

Because   the    sentence   imposed   by    the   district    court   neither

violated the law nor resulted from an incorrect application of

the Guidelines, United States v. Cieslowski, 410 F.3d 353, 364

(7th Cir. 2005) (“A sentence imposed under a Rule 11(c)(1)(C)

plea arises directly from the agreement itself, not from the

Guidelines.”), Keller’s Rule 11(c)(1)(C) stipulation precludes

this court from considering his claims regarding his sentence.

We therefore dismiss Keller’s appeal of his sentence.

                                    III.

              In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                      We

therefore deny the Government’s motion to dismiss as moot.                 This

court requires that counsel inform Keller, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If Keller requests that a petition be filed,

but counsel believes such a petition would be frivolous, counsel

may    move     in   this   court     for    leave     to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Keller.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                      5
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                       AFFIRMED IN PART;
                                                       DISMISSED IN PART




                                    6